DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4,6-9,11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alford (WO 2010/144420A1).  Alford discloses a passenger seat in-flight entertainment unit (20), comprising: a variable transparency panel (22) positioned with respect to a passenger’s line of sight, in an in-flight entertainment unit position, the variable transparency panel having a first condition in which the panel is transparent and a second condition in which the panel is made at least partially opaque via application of a voltage to the panel, wherein, in the second condition, the panel functions as a screen for displaying content (see para [0031]).  Regarding claim 2, the in-flight entertainment unit inherently has a projector as content is (ON/OFF) is displayed onto the panel.  Regarding claims 3-4, Alford has disclosed that the panel may be secured to a seatback or an armrest (para[0028]).  Regarding claim 7, the panel is controlled via a master controller (40).  Regarding claims 8-9, the panel comprises a multi-panel system (30,32), whereby the one panel (30) provides light blockage for the other panel.  Regarding claims 11-12, Alford states the panel is formed from smart glass (para[0031]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alford in view of McMahon (WO 2010/045411).  Alford shows all of the teachings of the claimed invention except the use of a panel that is activated to white, adhered to a surface and comprises a light emitting diode.  McMahon discloses the use of a panel (12,14) that activates to white and which is adhered to another surface and has a light emitting diode (20).  Regarding claim 10, McMahon teaches the use of a first variable transparency panel comprises a passenger-facing panel (12) that functions as a viewing screen and wherein the second variable transparency panel (14) is configured to be darkened to provide light blockage for the first variable transparency panel.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the in-flight entertainment unit of Alford with the teachings of McMahon in order to provide a better display for on screen content.  Regarding claim 17, Alford in view of McMahon shows all of the teachings of the claimed invention therefore the method step, as recited would have been incorporated within the use of the invention as taught by Alford in view of McMahon.  
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alford.  Alford shows all of the teachings of the claimed invention.  Consequently, the method steps as recited would have been incorporated within the use of the invention as taught by Alford.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2021/0063783 shows features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 25, 2022